Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 1, 2018                                                                                         Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  156053(83)(84)(85)                                                                                     David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 156053
                                                                   COA: 331190
                                                                   Oakland CC: 2014-252692-FH
  DAVID KENT CHAPLIN,
           Defendant-Appellant.

  _____________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The motion for reconsideration of this Court’s March 5, 2018 order is considered, and it
  is DENIED, because it does not appear that the order was entered erroneously. The
  motion for miscellaneous relief is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 1, 2018
         s0423
                                                                              Clerk